Case 1:15-cv-07236-ERK-RML Document 260-3 Filed 08/10/21 Page 1 of 3 PageID #: 14541




                    APPENDIX “C”
Case 1:15-cv-07236-ERK-RML Document 260-3 Filed 08/10/21 Page 2 of 3 PageID #: 14542



                                                   Appendix “C”

                                   Defendants’ Proposed Voir Dire Questions

   1. Have any of you read or heard anything about this case from any source whatsoever?

   2. Given this brief description of the facts, is there anything about this case that would cause you to
   believe that you could not consider the evidence fairly and impartially according to the law?

   3. Do any of you know any member of my staff on any basis, social, professional or otherwise?

   4. The Plaintiff(s) is/are represented by Rivkin Radler, LLP, Steven Henesy, Max Gershenoff and Barry
   Levy. Do any of you know Plaintiff’s counsel, or any of the employees in that office on any basis: social,
   professional or otherwise?

   5. Do any of you know the Plaintiff GEICO on any basis: social, professional, as a policyholder or
   otherwise?

   6. Have any of you ever had a business or employment relationship of any kind with the Plaintiff(s)?

   7. The Defendants are represented by Matthew Conroy, George Lewis and Gary Tsirelman. Do any of
   you know Defendant’s counsel, or any of the employees in that office on any basis: social, professional
   or otherwise?

   8. Do any of you know the Defendants on any basis: social, professional or otherwise?

   9. Have any of you ever had a business or employment relationship of any kind with the Defendant(s)?

   10. The witnesses who may be called during this trial are: (See Witness List) Do any of you know or
   think you might know any of the witnesses?

   11. Do any of you have strong feelings either for or against a party who brings a lawsuit?

   12. This is a civil case which is to be decided by clear and convincing evidence. This is different from a
   criminal case where the Government has to prove its case beyond a reasonable doubt.

   13. Does anyone have a problem applying a lower burden of proof than used in a criminal case? With
   the upcoming questions, if there are any matters which you would rather discuss privately that may
   affect your ability to be a fair and impartial juror, please let the Court know.

   14. Have any of you or members of your family been a party or witness in any litigation (excluding
   domestic relations, traffic, or probate)?

   15. Do any of you or any of the members of your family have any legal training?

   16. I will instruct you on the law at the conclusion of the case. If selected as a juror, you will take an
   oath to follow the law.

   17. Do any of you think you would have trouble following the law as given to you, even if you may
   disagree with it?

   18. Will you be able to render your verdict solely on the basis of the evidence presented during the trial,
   setting aside any personal beliefs, opinions, or biases you might have?
Case 1:15-cv-07236-ERK-RML Document 260-3 Filed 08/10/21 Page 3 of 3 PageID #: 14543



   19. This case is expected to last 5-7 days, and I expect to conduct trial on these dates and times:
   ______________. Would this schedule create an undue hardship for any of you?

   20. Do any of you have any other reason whatsoever, such as a physical difficulty, a health problem, or
   home problems that might interfere with your serving as a fair and impartial juror in this case?

   21. Ladies and Gentlemen, on the sheet given to you is a list of questions.

   Starting with juror Number One, please stand, state your juror number, and answer the questions. The
   last question asks about your prior jury service. With respect to civil cases, please just tell me the
   number of civil juries on which you have served. With respect to criminal cases, please indicate the
   nature of the crime involved and the result of the case ‐‐ guilty, not guilty, or hung jury ‐‐ for each of the
   criminal juries you have been on.

   a. Juror number

   b. General location of your residence

   c. Length of time at current residence

   d. Education after high school, if any. State your undergraduate major and the subject and type of any
   graduate degrees you have.

   e. Marital status

   f. Number of children and ages of children, if under 18

   g. Employment

   h. Yourself: current job and types of jobs throughout lifetime Spouse: current job and types of jobs
   throughout lifetime

   i. Civil, social, fraternal, union or professional organizations and any offices held in them

    j. Hobbies or recreational activities

   k. Prior jury service: civil or criminal

   22. Did any of you know each other before this morning?

   23. Is there anything that has occurred to any of you, or are there any facts that you think we should
   know that might have a bearing on your judgment in this case?
